Citation Nr: 1601567	
Decision Date: 01/14/16    Archive Date: 01/21/16

DOCKET NO.  14-03 735	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD). 

2.  Entitlement to service connection for a heart disability, to include as secondary to PTSD and/or exposure to Agent Orange. 

3.  Entitlement to service connection for hypertension, to include as secondary to PTSD and/or exposure to Agent Orange.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran 

ATTORNEY FOR THE BOARD

L. Jeng, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy from September 1965 to September 1969.  This case comes before the Board of Veterans' Appeals (the Board) on appeal from a June 2020 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  Jurisdiction of the matter has since been transferred to the RO in Montgomery, Alabama. 

In August 2015, the Veteran presented testimony in a travel board hearing before the undersigned.  A copy of the transcript has been associated with the record. 

Also, in August 2015, the Board received additional evidence from the Veteran.  This evidence has not been reviewed by the Agency of Original Jurisdiction (AOJ).
However, the Veteran included a written waiver of this procedural right with the evidence received.  38 C.F.R. §§ 19.37, 20.1304 (2015).  Thus, the Board will consider the newly submitted evidence in the first instance.

This appeal was processed using the Virtual VA/VBMS paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The issues of service connection for a heart disorder and hypertension are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDING OF FACT

Resolving all doubt in favor of the Veteran, his PTSD is related to military service.


CONCLUSION OF LAW

PTSD was incurred in active service.  38 U.S.C.A. 38  U.S.C.A. §§ 1101, 1110, 1112, 1113, 1154 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (i.e., a diagnosis under DSM-IV); a link, established by medical evidence, between current symptoms and a stressor event in service; and credible supporting evidence that the claimed stressor event in service occurred.  38 C.F.R. § 3.304(f).   If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f)(3).  

Fear of hostile military or terrorist activity means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.

The Veteran has asserted that he has PTSD due to his experiences while serving in Da Nang, Vietnam.  His stressors include being bombed and shot at daily, and on one occasion being knocked unconscious during an ammunition dump explosion.  Also, he cited that two close friends were killed in the war and that he was under constant threat of being killed. 

The Board finds that the Veteran's records confirm that he served in Vietnam and that he was an Aviation Fire Control Technician Bomb Director.  He is in receipt of the Vietnam Service Medal.  Additionally, he submitted a ration card for Da Nang and documents showing arrivals and departures from Da Nang during a four month period when he was stationed in Guam.  Furthermore, the Veteran reported an ammo dump explosion on April 27th, which was verified by a Department of the Navy historical document.  Accordingly, the Board finds that the Veteran served in Vietnam.

The Veteran's lay testimony alone is sufficient to establish the occurrence of a claimed in-service stressor if that stressor is related to the Veteran's fear of hostile military or terrorist activity.  Notably, the Veteran has consistently provided statements and testimony that he was fearful during reported rocket attacks.  Therefore, an in-service stressor is established.  Moreover, the Veteran was afforded a VA examination in June 2010 by a VA clinical psychologist.  The examiner diagnosed PTSD based on the Veteran's alleged stressors in Vietnam.  The examiner stated that the Veteran believed his life was threated, he felt intense fear, he felt helpless, he felt horror, and he was stunned or shocked by the traumatic event.  The Veteran feared he would be killed.  Thus, the PTSD was related to fear of hostile military or terrorist activity.  As the Board finds that this is consistent with the places, types, and circumstances of his service, service connection is warranted.  38 C.F.R. § 3.304(f)(3).  



ORDER

Service connection for PTSD is granted. 


REMAND

The Veteran contends that he has a heart disorder, secondary to service-connected PTSD and/or exposure to Agent Orange, or in the alternative due to his longstanding uncontrolled hypertension.  He also contends that his pre-existing hypertension was aggravated in service.  

Service treatment records show that at service enlistment, the Veteran indicated having/having had high or low blood pressure.  The accompanying medical examination report reflected a blood pressure reading of 172/76.  In July 1966, it was noted that the Veteran had two syncope episodes in one day, as well as a past history of hypertension for four to five year.  At service discharge, a blood pressure reading of 140/80 was recorded.  Despite this, the Board finds that hypertension, as opposed to elevated blood pressure, is not noted on service entrance and thus, did not pre-exist service.  See 38 C.F.R. § 3.304(b) (2015) (providing that only conditions that are recorded in examination reports are to be considered as "noted").

A January 2010 VA examination report reflected a diagnosis of hypertension with hypertensive heart disease.  Based upon review of the evidence, the examiner opined that it was less likely than not that military worsened the Veteran's hypertension and more likely than not that his hypertension was a natural progression.  Additionally, the examiner found that the Veteran's subsequent cardiac issues could be attributed to uncontrolled hypertension.  

The evidence of record also contains reports in March 2005 noting severe non-ischemic cardiomyopathy, and in January 2008 noting ischemic cardiomyopathy.  

Based on the evidence, the Board finds that further examination is necessary.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  The January 2010 VA examination report is inadequate because the examiner did not provide the proper etiological opinion.  There is also confusion as the exact nature of the Veteran's heart disability, i.e. ischemic or non-ischemic heart disease.  Further, PTSD is no service-connected and thus an opinion regarding secondary service connection must be obtained.  Therefore, an examination should be provided.   

On remand, any additional outstanding records should be identified and obtained. 

Accordingly, the case is REMANDED for the following actions:

1.  Contact the appropriate VA Medical Center and obtain and associate with the claims file all outstanding records of treatment.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his or her representative.  

2.  Contact the Veteran and afford him the opportunity to identify by name, address and dates of treatment or examination any relevant medical records.  Subsequently, and after securing the proper authorizations where necessary, make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran and his representative.

3.  After any additional records are associated with the claims file, schedule the Veteran for a VA examination to determine the nature and etiology of his current hypertension.  The entire claims file should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  

First, the examiner must provide an opinion regarding whether it is at least as likely as not (50 percent or greater probability) that the Veteran's hypertension had its onset during or is otherwise related to active service, to include Agent Orange exposure?

Second, the examiner must provide an opinion regarding whether it is at least as likely as not (50 percent or greater probability) that the Veteran's hypertension was caused or aggravated by service-connected PTSD?

4.  After any additional records are associated with the claims file, schedule the Veteran for a VA examination to determine the nature and etiology of his current heart disorder.  The entire claims file should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  

First, the examiner must clarify whether the Veteran has ischemic heart disease. 

Second, the examiner must provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's current heart disorder was caused or aggravated by service, to include exposure to Agent Orange therein.  

Third, the examiner must opine as to whether it is at least as likely as not (a 50 percent probability or more) that a heart disorder is either caused by or permanently aggravated by the service-connected PTSD.  

5.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claims, and that the consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

6.  Review each examination report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

7.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated.  If the claims remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


